833 F.2d 526
UNITED STATES of America, Plaintiff-Appellee,v.Don STOVALL and Robert Harlon "Frosty" Winter, Defendants-Appellants.
No. 86-1453.
United States Court of Appeals,Fifth Circuit.
Nov. 24, 1987.

John H. Hagler, Dallas, Tex., for Stovall.
Robert H. Winter, pro se.
Henry D. Gabriel, Loyola Law School, New Orleans, La.  (court-appointed), for Winter.
Joseph C. Wyderko, Washington, D.C., Marvin Collins, U.S. Atty., Dallas, Tex., for the U.S.
Appeals from the United States District Court for the Northern District of Texas;  Jerry Buchmeyer, Judge.
Prior Report:  825 F.2d 817.
Before WILLIAMS, Circuit Judge, and MENTZ*, District Judge.**
PER CURIAM:


1
IT IS ORDERED that references to the special assessment under 18 U.S.C. Sec. 3013 appearing in the court's opinion in this case are DELETED as irrelevant to the decision.


2
At the conclusion in Part III A of our opinion in this case, we indicated that Ray v. United States, --- U.S. ----, 107 S.Ct. 2093, 95 L.Ed.2d 693 (1987), did not apply, and the concurrent sentence doctrine made it unnecessary to review the convictions on several of the counts.  Our conclusion was that the $50 special assessment, pursuant to 18 U.S.C. Sec. 3013, had not been ordered although mandated by that section.  Government counsel has pointed out to us that Sec. 3013 was enacted after the offenses charged in this case occurred.  Therefore, the special assessments called for in that section could not have been imposed.



*
 District Judge of the Eastern District of Louisiana, sitting by designation


**
 Due to his death on October 19, 1987, Judge Hill did not participate in this order which is issued by a quorum.  28 U.S.C. 46(d)